 1   LUIS A. AYON, ESQ.
     Nevada Bar No. 9752
 2   AYON LAW, PLLC
     8716 Spanish Ridge Avenue, Suite 115
 3   Las Vegas, Nevada 89147
     Telephone:   (702) 600-3200
 4   Facsimile:   (702) 947-7110
     E-Mail:      laa@ayonlaw.com
 5
     Attorneys for Defendant
 6   Edward Kielty Trust

 7                               UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA

 9    BANK OF AMERICA, N.A.                           Case No.: 2:16-cv-00310-RFB-CWH

10                         Plaintiff,                 STIPULATION  AND    ORDER    TO
      v.                                              EXTEND TIME TO FILE MOTION FOR
11                                                    SUMMARY JUDGMENT [ECF NO. 56]
      COTTONWOOD AT SUNRISE MOUNTAIN
12    HOMEOWNERS ASSOCIATION; EDWARD (FIRST REQUEST)
      KIELTY    TRUST;    and     NEVADA
13    ASSOCIATION SERVICES, INC.,

14                         Defendants.

15
      AND RELATED ACTIONS.
16

17          Plaintiff Bank of America, N.A. and Defendant Edward Kielty Trust hereby stipulate as

18   follows:

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                  1
 1                                             STIPULATION

 2          1.       Defendant Edward Kielty Trust requests additional time to file its motion for summary

 3                   judgment until May 29, 2019, and counsel for Bank of America, N.A. does not object

 4                   to the request;

 5          2.       The current deadline to file dispositive motions is May 13, 2019;

 6          3.       Bank of America, N.A. shall have until June 18, 2019 to file its Response to Edward

 7                   Kielty Trust’s Motion for Summary Judgment and its Amended Reply in Support of

 8                   its Motion for Summary Judgment;

 9          4.       Defendant Edward Kielty Trust shall have until June 26, 2019 to file its Reply in

10                   Support of its Motion for Summary Judgment.

11          DATED this 30th day of May, 2019.

12   AKERMAN, LLP                                          AYON LAW, PLLC

13   /s/ Rex Garner                                        /s/ Luis A. Ayon
     ARIEL E. STERN, ESQ.                                  LUIS A. AYON, ESQ.
14   Nevada Bar No. 8276                                   Nevada Bar No. 9752
     REX GARNER, ESQ.                                      8716 Spanish Ridge Avenue, Suite 115
15   Nevada Bar No. 9401                                   Las Vegas, Nevada 89148
     1635 Village Center Circle, Suite 200                 Attorneys for Defendant
16   Attorneys for Plaintiff                               Edward Kielty Trust
     Bank of America, N.A.
17

18                                                  ORDER

19
                                                           IT IS SO ORDERED:
20

21

22              31st day of ________,
     DATED this _________     May 2019.
                                                           RICHARD F. BOULWARE, II
23                                                         UNITED STATES DISTRICT JUDGE
     Submitted by:
24
     AYON LAW, PLLC
25
     /s/ Luis A. Ayon
26   LUIS A. AYON, ESQ.
     Nevada Bar No. 9752
27   8716 Spanish Ridge Avenue, Suite 115
     Las Vegas, Nevada 89148
28   Attorneys for Defendant, Edward Kielty Trust


                                                       2
